Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that the matters set forth in the plea constituted a substantial defence to the action. The covenant in the deed referred to being a personal one, and the claim set up against the land appearing to be valid, the defendant would have been entitled to relief either at law or in equity. And as the plaintiff instead of objecting to the filing of the plea, or demur*310ring thereto, has taken issue upon it, and there has been a verdict for the defendant, the question does not arise whether the defence was authorized by the act of 1831. The defect, if any, in the plea being cured by the act of jeofails, 1 Rev. Code, ch. 128, §, 103, p. 511, 512. It is, therefore, considered that said judgment be affirmed.